DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 03/10/2022.
Claims 1-6 have been cancelled.
Claims 7, 11-12, 15-19 have been amended.
Claim 20 is new.
Claims 7-20 have been examined and rejected based on new grounds of rejection.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections for claims 7-19 have been withdrawn based on claim amendments.

Allowable Subject Matter
Claims 11, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG-RAN Meeting #86 R4-1801498 (from IDS, hereinafter referred to as “3GPP”) 
Regarding Claim 12, 3GPP discloses a radio communication method for a terminal comprising: 
scaling a delay requirement of an intra-frequency measurement based on a synchronization signal block by a scaling factor corresponding to each of a plurality of carriers (see section 2.2, intra-frequency requirement when multi component carriers are used… to ease UEs implementation cost of cell search, it will scale the delay requirements; also see the intra-frequency SSB measurement requirement, section 2.1); and 
receiving the synchronization signal block in each of the plurality of carriers (see Figure 1, section 2.2 depicting SMTS i.e. SSB measurement timing configuration of different component carriers), 
wherein the plurality of carriers includes a first carrier and a second carrier (see section 2.2, proposal 7, multiple component carriers are configured), 
wherein a first scaling factor for the first carrier is based on a number of the plurality of carriers (see section 2.2, intra-frequency measurement requirement when multi-CCs are used, to ease UE’s implementation cost of cell search, it is suggested to scale the delay requirements. One method is adding parameters of configured NR SCells (NNRCCSCell) to SCells; and at proposal 7, for SCell/i.e. first carrier, Tssb_measurement_period_Scell = Tssb_measurement_period X NNRCCSCell/i.e. representing first carrier (SCell) scaling factor is based on component carriers for the first carriers - NNRCCSCell; also see page 4, NNRCCSCell is the number of configured NR SCell CCs to the UE), and 
wherein a second scaling factor for the second carrier is not based on the number of the plurality of carriers ((see section 2.2, intra-frequency measurement requirement when multi-CCs are used, to ease UE’s implementation cost of cell search, it is suggested to scale the delay requirements. One method is not to scale the requirement on PCell/PSCell; and at section 2.2, proposal 7, for PSCell/i.e. second carrier, Tssb_measurement_period_Scell = Tssb_measurement_period/i.e. representing second carrier PCell scaling is not based (multiplied) by second component carriers).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Callender (US20210014751A1 with provisional application number 62/653,029 filed on April. 5, 2018).
Regarding Claim 7, 3GPP discloses 
(see section 2.2, intra-frequency requirement when multi component carriers are used… to ease UEs implementation cost of cell search, it will scale the delay requirements; also see the intra-frequency SSB measurement requirement, section 2.1); and 
(see Figure 1, section 2.2 depicting SMTS i.e. SSB measurement timing configuration of different component carriers), 
wherein the plurality of carriers includes a first carrier and a second carrier (see section 2.2, proposal 7, multiple component carriers are configured), 
wherein a first scaling factor for the first carrier is based on a number of the plurality of carriers (see section 2.2, intra-frequency measurement requirement when multi-CCs are used, to ease UE’s implementation cost of cell search, it is suggested to scale the delay requirements. One method is adding parameters of configured NR SCells (NNRCCSCell) to SCells; and at proposal 7, for SCell/i.e. first carrier, Tssb_measurement_period_Scell = Tssb_measurement_period X NNRCCSCell/i.e. representing first carrier (SCell) scaling factor is based on component carriers for the first carriers - NNRCCSCell; also see page 4, NNRCCSCell is the number of configured NR SCell CCs to the UE), and 
wherein a second scaling factor for the second carrier is not based on the number of the plurality of carriers ((see section 2.2, intra-frequency measurement requirement when multi-CCs are used, to ease UE’s implementation cost of cell search, it is suggested to scale the delay requirements. One method is not to scale the requirement on PCell/PSCell; and at section 2.2, proposal 7, for PSCell/i.e. second carrier, Tssb_measurement_period_Scell = Tssb_measurement_period/i.e. representing second carrier PCell scaling is not based (multiplied) by second component carriers).
The 3GPP specification does not disclose implementing the above in a terminal. 
In the same field of endeavor, Callender discloses the terminal details (see FIG. 11).
However, would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3GPP specification, so that above steps are implemented in a terminal, based the KSR rational B - Simple substitution of one known element for another to obtain predictable results, i.e. what can be implemented in a UE can also be implemented in a base station.

Regarding Claim 8, 3GPP does not disclose details regarding: the processor performs the intra-frequency measurement without using a measurement gap. 
In the same field of endeavor, Callender discloses this limitation: see para 37, A UE can perform intra-frequency SSB based measurements without measurement gaps if the following conditions are met: 1) the SSB is completely contained in the downlink operating bandwidth of the UE, and 2) the SSB has the same subcarrier spacing as the downlink data transmission to the UE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3GPP specification, to perform intra-frequency measurement without using a measurement gap as taught by Callender, to reduce unnecessary long delays in detecting neighbour cells and detecting that a particular neighbour cell is a suitable candidate for handover or offloading (see Callender, para 9).

Regarding Claims 9, 13, 3GPP does not disclose details regarding: the receiver receives a parameter that indicates a periodicity of a measurement of the synchronization signal block for each of the plurality of carriers, wherein the processor derives a measurement period for the intra-frequency measurement by multiplying a value based on the parameter by the scaling factor.
In the same field of endeavor, Callender discloses this limitation: see para 35, since the SSBs may be sparse in time, the UE is provided with assistance information that allows it to search in a narrower time window for the signals of interest. This time window is denoted by SMTC. A UE can be configured by a network node (e.g., eNB, gNB, or base station) with an SMTC window (or “SMTC” for short) for each NR carrier to be measured. The SMTC can include parameters such as, e.g., periodicity, duration, and time offset. The SMTC time offset can be expressed as a number of subframes, each of length 1 ms, within the range 0 to SMTC period-1, and uses the frame border of system frame number 0 of the serving cell as reference; also see paragraphs 62-66, intra-frequency RRM delay requirements are scaled by the single factor, K.sub.intra_M1_NC. In practice, a UE is expected to be able to meet such requirements if, overall, it uses X % of the available measurement gaps for making intra-frequency measurements, and (100-X) % for making inter-frequency measurements. F1: Intra-frequency, 40 ms SMTC periodicity, 0 ms SMTC offset, 5 ms SMTC duration.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3GPP specification, to receive a periodicity of a measurement of the synchronization signal block for each of the plurality of carriers, and derive a measurement period for the intra-frequency measurement by multiplying a value based on the parameter by the scaling factor, as taught by Callender, to reduce unnecessary long delays in detecting neighbour cells and detecting that a particular neighbour cell is a suitable candidate for handover or offloading (see Callender, para 9).

Regarding Claims 10, 14, 15, 3GPP does not disclose details regarding: the processor increases the delay requirement by using the scaling factor.
In the same field of endeavor, Callender discloses this limitation: see para 125, the intra-frequency measurement time (e.g., NR cell detection delay, L1 measurement period of identified cell, etc.) can be scaled based on a scaling factor. For example, if all SMTCs of intra-frequency and inter-frequency carriers overlap, then the intra-frequency measurement time can be scaled by a scaling factor K. intra=100/X such that Kinter=Nfreq*100/(100−X)/i.e. representing extending delay as all SMTCs overlap. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3GPP specification, to increase delay by the scaling factor, as taught by Callender, to increase delay by a scaling factor, for extending delay if all SMTCs overlap (see Callender, para 125).

Regarding Claim 19, 3GPP discloses 
(see section 2.2, intra-frequency requirement when multi component carriers are used… to ease UEs implementation cost of cell search, it will scale the delay requirements; also see the intra-frequency SSB measurement requirement, section 2.1); and 
(see Figure 1, section 2.2 depicting SSB-based measurement timing configuration SMTC i.e. SSB measurement timing configuration of different component carriers),  
wherein the plurality of carriers includes a first carrier and a second carrier (see section 2.2, proposal 7, multiple component carriers are configured), 
wherein a first scaling factor for the first carrier is based on a number of the plurality of carriers (see section 2.2, intra-frequency measurement requirement when multi-CCs are used, to ease UE’s implementation cost of cell search, it is suggested to scale the delay requirements. One method is adding parameters of configured NR SCells (NNRCCSCell) to SCells; and at proposal 7, for SCell/i.e. first carrier, Tssb_measurement_period_Scell = Tssb_measurement_period X NNRCCSCell/i.e. representing first carrier (SCell) scaling factor is based on component carriers for the first carriers - NNRCCSCell; also see page 4, NNRCCSCell is the number of configured NR SCell CCs to the UE), and 
wherein a second scaling factor for the second carrier is not based on the number of the plurality of carriers (see section 2.2, intra-frequency measurement requirement when multi-CCs are used, to ease UE’s implementation cost of cell search, it is suggested to scale the delay requirements. One method is not to scale the requirement on PCell/PSCell; and at section 2.2, proposal 7, for PSCell/i.e. second carrier, Tssb_measurement_period_Scell = Tssb_measurement_period/i.e. representing second carrier PCell scaling is not based (multiplied) by second component carriers).
The 3GPP specification does not disclose implementing the above in a base station. 
In the same field of endeavor, Callender discloses base station details (see FIG. 12).
However, would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3GPP specification, so that above steps are implemented in a base station based the KSR rational B - Simple substitution of one known element for another to obtain predictable results, i.e. what can be implemented in a UE can also be implemented in a base station.

Regarding Claim 20, 3GPP discloses 

(see section 2.2, intra-frequency requirement when multi component carriers are used… to ease UEs implementation cost of cell search, it will scale the delay requirements; also see the intra-frequency SSB measurement requirement, section 2.1); and 
(see Figure 1, section 2.2 depicting SMTS i.e. SSB measurement timing configuration of different component carriers), 
wherein the plurality of carriers includes a first carrier and a second carrier (see section 2.2, proposal 7, multiple component carriers are configured), and 

(see Figure 1, section 2.2 depicting SSB-based measurement timing configuration SMTC i.e. SSB measurement timing configuration of different component carriers/i.e. transmitted by the base station to the UE), 
wherein a first scaling factor for the first carrier is based on a number of the plurality of carriers (see section 2.2, intra-frequency measurement requirement when multi-CCs are used, to ease UE’s implementation cost of cell search, it is suggested to scale the delay requirements. One method is adding parameters of configured NR SCells (NNRCCSCell) to SCells; and at proposal 7, for SCell/i.e. first carrier, Tssb_measurement_period_Scell = Tssb_measurement_period X NNRCCSCell/i.e. representing first carrier (SCell) scaling factor is based on component carriers for the first carriers - NNRCCSCell; also see page 4, NNRCCSCell is the number of configured NR SCell CCs to the UE), and 
wherein a second scaling factor for the second carrier is not based on the number of the plurality of carriers (see section 2.2, intra-frequency measurement requirement when multi-CCs are used, to ease UE’s implementation cost of cell search, it is suggested to scale the delay requirements. One method is not to scale the requirement on PCell/PSCell; and at section 2.2, proposal 7, for PSCell/i.e. second carrier, Tssb_measurement_period_Scell = Tssb_measurement_period/i.e. representing second carrier PCell scaling is not based (multiplied) by second component carriers).
The 3GPP specification does not disclose implementing the above in a terminal and a base station. 
In the same field of endeavor, Callender discloses a terminal (see FIG. 11), and a base station details (see FIG. 12).
However, would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 3GPP specification, so that above steps are implemented in a terminal and a base station based the KSR rational B - Simple substitution of one known element for another to obtain predictable results, i.e. what can be implemented in a UE can also be implemented in a base station.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive as detailed below: for claims 7-19, new mappings from the 3GPP specification have been mapped in the above rejection. Please refer to the rejection for details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldemair (WO 2013/112089 Al) discloses applying power scaling to uplink transmissions in a multiple cell communications network, which user equipment is configured to transmit over a plurality of aggregated cells in uplink to a network node. The user equipment receives, from the network node (800), timing advance information for uplink one or more aggregated cells of the plurality of aggregated cells. The user equipment applies a power scaling to uplink transmissions of at least one aggregated cell based on the received timing advance information. Further at pages 10-12, Fig. 6, it discloses that all the required power reductions, if needed, are performed by SCells. Depending on the timing of SCells relative to the PCell the power scaling may occur at the beginning, end or beginning and end of a SCell subframe… Instead of the PCell also another cell may be configured to be protected, i.e. does not apply scaling due to multiple TA. Such signaling may typically happen via Radio Resource Control (RRC) signaling. In figure 6 the PCell may be set to be the first Component Carrier or any other selected Component Carrier (CC). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472